MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceedings in which the petitioner, Willard Terpening, seeks a writ of habeas corpus from this Court for his release, alleging that because he was represented by court-appointed counsel, he was denied effective counsel.
The State has filed a Demurrer, for the reason that the petition fails to state a cause of action and does not state facts sufficient to support this allegation.
After reading the petition presented to this Court, we are of the opinion that the State’s Demurrer should be sustained.
The writ prayed for is, accordingly, denied.
BUSSEY and BRETT, JJ., concur.